Order entered November 9, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00724-CR

                          MICHAEL LYNN ROGERS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-00263-T

                                          ORDER
       Before the Court is William A. Bratton, III’s November 2, 2018 notice of substitution and

designation of lead counsel. We GRANT the motion. The Clerk of the Court is DIRECTED to

REMOVE Douglas H. Parks as Michael Lynn Rogers’s retained counsel and SUBSTITUTE

William A. Bratton, III as retained counsel for Michael Lynn Rogers. All future correspondence

should be sent to William A. Bratton, III, 3838 Oak Lawn Avenue, Two Turtle Creek Village,

Suite 1124, Dallas, Texas 75219.

       The reporter’s record is due November 9, 2018.

                                                     /s/   LANA MYERS
                                                           JUSTICE